 In the MatterofHANSREES' SONSandINTERNATIONAL FtTR ANDLEATHER WORKERS UNION,CIO,ANDLOCALNo. 385Case No. 5-R-1805.-Decided April13, 1945Messrs.Kingsland Van WinkleandCompton Rees,of Asheville,N. C., for the Company.Messrs. Hardy Scott, H. G. Sparks,L. Dale Hall,andD. G. Gar-land,of Asheville,N. C., andMr. Abe Feinglass,of Chicago,Ill., forthe CIO.Messrs. George Pennell, James F. Barrett,and A.E. Brown,ofAsheville, N.C., for the AFL.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Fur and Leather Work-ersUnion, CIO, and Local No. 385, herein called the CIO, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Hans Rees' Sons, Asheville, North Carolina,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Sidney J.Barban, Trial Examiner.Said hearing was held at Asheville, NorthCarolina, on March 12, 1945.The Company, the CIO, and UnitedLeather Workers International Union, Local No. 56, A. F. of L., here-in called the AFL, appeared and participated.'All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing the AFL moved to dismiss the CIO's petition on the groundthat there is a subsisting contract between the Company and the AFLwhich is a bar to a present determination of representatives.TheTrial Examiner reserved ruling on the AFL's motion for the Board'sdetermination.For reasons stated in Section III,infra,the motion1At the beginning of the hearing,the Trial Examiner granted a motion to intervenemade by the AFL.61 N. L. R B., No. 75.639678-45-vol 61-36541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYThe Company is a New York corporation with its principal place ofbusiness located in Asheville, North Carolina, where it is engaged inthemanufacture of leather for belting, mechanical and, packingleather, and other leathers.During the past 6 months, the Companypurchased raw materials amounting to approximately $500,000 invalue, of which 95 percent came from sources outside the State of NorthCarolina.In the same period, the Company sold finished productsamounting to more than $1,000,000 in value, of which approximately95 percent was shipped to points outside the State of North Carolina.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDInternational Fur and Leather Workers Union, Local No. 385, is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.United Leather Workers International Union, Local No. 56, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 10, 1945, the Company received a letter from the CIO inwhich the CIO requested recognition as the bargaining representativeof the Company's production and maintenance employees. The Com-pany refused to grant such recognition, stating that it already had acontract with the AFL. The CIO filed its petition herein on January23, 1945.The Company and the AFL have had a series of bargaining contractssince 1941,The last agreement was executed on February 10, 1944, tocontinue in operation for a period of 1 year, and thereafter to be re-newed from year to year in the absence of notice to terminate servedby either party upon the other at least 30 days prior to the anniversarydate of the contract, Inasmuch as the CIO's request for recognitionwas timely, the contract does not constitute a bar to a present determi-nation of representatives.''See National Labor Relations Board Ninth Annual Report,pp 25, 26. HANS REES' SONS543A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe CIO and the AFL agree in general that the appropriate unitshould be comprised of the Company's production and maintenanceemployees, including watchmen. The only dispute between the unionsconcerns the chemist and the office clerical employees both of whomthe CIO would exclude and the AFL would include. The Companystated no position with respect to the appropriateness of the unit.Chemist:The Company employs a chemist who works in the chemi-cal laboratory which is adjacent to the Company's offices.He tests theleather to insure its passing the analysis standard set by the Govern-ment, since most of the Company's products are purchased by theGovernment.The chemist is a salaried employee, does not punch atime clock, and has an hour for lunch instead of 40 minutes like theproduction workers.He was not included in any of the previousbargaining contracts.In view of these facts, we shall exclude thechemist from the unit.Office Clerical Employees:The office clerical employees work inthe Company's offices and perform no clerical functions in the plant.Like the chemist, they are salaried and have an hour for lunch. Theywere not bargained for under the prior agreements. In addition, itis the usual practice of the Board to exclude office clerical employeesfrom a unit of production and maintenance workers.We shall excludethe office clerical employees from the unit.Watchmen:The Company employs 10 watchmen, who have beenincluded in the unit covered by the AFL's contracts.They are en-gaged in the ordinary duties of watchmen; those on duty at nightpatrol the plant and guard the gate.They do no janitorial work.Some of them carry arms when patrolling the fence which enclosesthe plant premises; all of them, according to the Company's generalmanager, are "deputized by the county to carry firearms." There isno evidence indicating that these employees have monitorial duties.7The Field Examiner reported that the CIO submitted 136 application-for-membershipcards,126 of which bore the names of persons listed on the Company's pay roll of January24, 1945, which contained the names of 216 employees in the appropriate unitThe cardswere dated 3 in November 1944, 48 in December 1944, 79 in January 1945, 3 in February1945, and 3 undatedThe AFL did not present any evidence,but relies upon its contract as proof of itsinterest 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey are not militarized.Both the labor organizations would includethe watchmen in the unit;the Company has no objection to theirinclusion.We shall include them.4We find, in accordance with the agreement of the parties and ourforegoing conclusions,that all production and maintenance employeesof the Company,including watchmen, but excluding the chemist, officeclerical employees,and all supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of employees, or effectively recommend such action,constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtueof and pursuantto the powervested inthe National LaborRelationsBoard by Section9 (c) of the NationalLabor Relations Act,and pursuantto Article III, Section9, of NationalLaborRelationsBoard Rules and Regulations-Series 3, asamended, it is herebyDIRECTEDthat, as part of the investigationto ascertain representa-tivesfor the purposesof collectivebargaining withHans Rees' Sons,Asheville, North Carolina,an election by secretballot shall be con-ducted as early as possible,but not later thanthirty (30) days fromthe date of this Direction, under the direction and supervision of theRegionalDirector for the FifthRegion, actingin this matter as agentfor the National LaborRelations Board, andsubject to Article III,Sections10 and 11, ofsaid Rules andRegulations,among the em-ployees inthe unit foundappropriate in SectionIV, above, who wereemployed during the pay-roll period immediatelypreceding the dateof thisDirection,including employeeswho did not work during thesaidpay-rollperiod becausethey wereill or on vacation or temporarilylaid off,and including employeesin the armedforces ofthe UnitedStates who present themselves in personat the polls,but excluding4SeeMatter of Charlottesville Woolen Mills,59 N. L R B 1160,Matter of Armourand Company,60 N. L R B 393;Matter of Ingalls Shtipbuilding Corporation.59N. L R B 924. HANS REES' SONS545those employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by International Furand LeatherWorkersUnion, CIO,and Local No. 385, or by UnitedLeather Workers International Union, Local No. 56,A. F. of L., forthe purposes of collective bargaining,or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.